      Case 2:20-cv-00394-JAM-AC Document 5 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    SORAYA MARIE RIGOR,                              No. 2:20-cv-0394 JAM AC PS
 5                       Plaintiff,
 6           v.                                        ORDER
 7    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO, et al.,
 8
                         Defendants.
 9

10

11          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

12   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

13          On March 18, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on plaintiff and which contained notice to plaintiff that any objections to the

15   findings and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has

16   not filed objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed March 18, 2020, are adopted in full; and

21          2. All claims against defendants are dismissed with prejudice and the case is closed.

22
     DATED: May 11, 2020
23
                                                  /s/ John A. Mendez____________              _____
24

25                                                UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                       1
